 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Facsimile: (916) 930-6482
 5   Email: davefischer@yahoo.com
 6   DAVID W. DRATMAN
 7   Attorney at Law
     State Bar No. 78764
 8   1007 7th Street, Suite 305
 9   Sacramento, CA 95814
     Telephone: (916) 443-2000
10   Facsimile: (916) 443-0989
11   Email: dwdratman@aol.com
12   Attorneys for Defendant
13   EMILIO LARA
14
15                       UNITED STATES DISTRICT COURT FOR THE

16                         EASTERN DISTRICT OF CALIFORNIA
17
18   UNITED STATES OF AMERICA,
                                                  CR.S. No. 2:15-CR-00039 GEB
19          Plaintiff,
20                                                STIPULATION TO MODIFICATION
                   v.                             OF PROTECTIVE ORDER
21                                                REGARDING DISCOVERY
22   EMILIO LARA,                                 CONTAINING PERSONAL
                                                  IDENTIFYING INFORMATION
23         Defendant.
24
25         IT IS HEREBY STIPULATED AND AGREED by the parties that the protective
26   order filed in ECF Doc. 11 may be modified to allow defense counsel to provide a copy of
27   the bates numbers listed below to the defendant with personal identifying information
28   redacted, as described below. These pages relate to tax audits concerning the various

                                           -1-
 1   taxpayers in this case. The defendant needs access to the dollar amounts in these reports
 2   to assist his counsel in preparing for trial.
 3          The defendant agrees to store this information in a secure place, use care to ensure
 4   that information is not disclosed to third parties in violation of the protective order, and
 5   abide by all other terms of the protective order. All other terms of the protective order
 6   remain in effect.
 7          The parties agree that defense counsel can disclose the following pages to the
 8   defendant, with all addresses, taxpayer identification numbers, social security numbers,
 9   dates of birth, and other personal identifying information redacted:
10
11                                         BATES        TP # 

12
                                           801‐816      TP 01 
13
                                           995‐1009     TP 02 
14                                         928‐939      TP 03 
                                           831‐847      TP 04 
15                                         965‐977      TP 05 
16                                         1049‐1055    TP 06 
                                           940‐1034     TP 07 
17                                         954‐964      TP 08 
18                                         817‐830      TP 09 
                                           1010‐1018    TP 10  
19                                         1025‐1034    TP 11 
                                           1056‐1078    TP 12 
20
                                           1041‐1048    TP 13 
21                                         848‐857      TP 14 
                                           858‐865      TP 15 
22
                                           1348‐1450    TP 16 
23                                         1035‐1040    TP 17 
                                           1019‐1024    TP 18 
24                                         898‐905      TP 19 
25                                         874‐884      TP 20 
                                           978‐994      TP 21 
26   //
27   //
28   //

                                               -2-
 1          Mr. Lara agrees that he will make no other copies of these documents and will
 2   return them to defense counsel at the conclusion of this case. At the conclusion of this
 3   case, defense counsel agrees to obtain these documents from Mr. Lara, destroy all copies
 4   or return this information to the United States, and certify that this has been
 5   accomplished.
 6
 7   Dated: March 13, 2019                      /s/ David D. Fischer
                                                DAVID D. FISCHER
 8
                                                Attorney for EMILIO LARA
 9
10
     Dated: March 19, 2019
11                                              EMILIO LARA
12
                                                MCGREGOR SCOTT
13                                              United States Attorney
14
15   Dated: March 13, 2019                      /s/ Miriam Hinman
                                                MIRIAM HINMAN
16                                              Assistant United States Attorney
17
18
19
     IT IS SO ORDERED
20
21
     Dated: April 12, 2019
22
23
24
25
26
27
28

                                              -3-
